Citation Nr: 0117318	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for 
postoperative biopsy of both testicles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
July 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision from the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for postoperative biopsy of both 
testicles for tumor masses with mild dysuria, mild pain, and 
sterility effective since July 1999.  

The veteran's January 2000 statement raised an informal claim 
for a nonservice connected pension.  At the April 2001 
central office hearing, the veteran's representative raised a 
claim for service connection for headaches as secondary to 
the service-connected postoperative biopsy of both testicles.  
These matters are referred to the RO for development.  


FINDINGS OF FACT

1.  The veteran has superficial, tender, and painful scars on 
his testicles due to multiple biopsies.  

2.  The medical evidence does not show drainage from the 
testicles, poor renal function, tubercular infection, or any 
hospitalizations since service.  

3.  The veteran experiences constant soreness in his 
testicles and acute aching pain for no more than 10 minutes 
each week.  

4.  The veteran takes no prescription medications for pain 
and receives only a general examination every six months.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for 
postoperative biopsy of both testicles are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.115a, 4.115b, Diagnostic Code 7525, 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained medical records from the 
identified health care providers, and the veteran received a 
VA examination, filed lay statements with the RO, and 
provided sworn testimony at an April 2001 central office 
hearing.  The RO's August 1999 letter to the veteran, the 
December 1999 rating decision, and the February 2000 
statement of the case informed the veteran of the evidence 
needed to substantiate his claim.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Regulations require the evaluation of the complete 
medical history of the veteran's condition.  38 C.F.R. §§ 
4.1, 4.2 (2000).  

For the veteran to prevail in his claim for an initial 
compensable rating, the evidence must show that his service-
connected disability has caused greater impairment of his 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The rating for a 
physical disability must be considered from the point of view 
of the veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2000).  

The veteran's postoperative biopsy of both testicles for 
tumor masses with mild dysuria, mild pain, and sterility 
effective is currently evaluated under the analogous criteria 
of Diagnostic Code 7525 for chronic epididymo-orchitis.  When 
a disability not specifically provided for in the rating 
schedule is encountered, as is the case here, it will be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2000).  

Given the diagnoses and findings of record, the Board will 
consider whether an initial compensable rating is warranted 
under the criteria of Diagnostic Codes 7803, 7804, 7805, and 
7525 since July 1999, when the veteran filed his claim for 
service connection.  

An initial 10 percent rating is warranted for superficial 
scars under the criteria of Diagnostic Code 7804.  
Superficial scars, tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  The 10 
percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  The veteran has scars on his testicles because a 
July 1999 laboratory report states that the veteran had at 
least seven biopsies of the testicles.  A June 1999 treatment 
report noted sutures on the testicles after a recent biopsy, 
and a VA examiner noted a scar over the left testicle in 
February 2001.  In April 2001, the veteran also testified 
that he had scarring on both testicles.  The veteran's scars 
are tender and painful because the veteran testified that his 
testicles were constantly sore and that, while working, he 
noticed an acute aching pain in both testicles.  He testified 
that he experienced a burning and stinging sensation after 
ejaculation or urination.  

A rating higher than 10 percent is not available for 
superficial scars under the criteria of Diagnostic Code 7803.  
See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).  Other 
scars are rated on limitation of function of the part 
affected, which is in this case is the veteran's testicles.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  

The veteran's disability is currently rated under the 
criteria of Diagnostic Code 7525.  Rate chronic epididymo-
orchitis as a urinary tract infection.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2000).  A urinary tract infection 
manifesting as a recurrent symptomatic infection requiring 
drainage/frequent hospitalization greater than two times/year 
and/or requiring continuous intensive management warrants a 
30 percent evaluation.  Urinary tract infection requiring 
long-term drug therapy, 
1-2 hospitalizations per year, and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  
38 C.F.R. § 4.115a (2000).  

A rating higher than 10 percent is not warranted for chronic 
epididymo-orchitis manifesting as a urinary tract infection.  
The medical evidence is silent about any drainage from the 
testicles and shows no hospitalizations since service.  
Continuous intensive management is not required because the 
veteran testified in April 2001 that he took no prescription 
medications for pain and that he received only a general 
examination every six months.  

A rating is not available for renal dysfunction because the 
medical evidence does not show poor renal function.  See 
38 C.F.R. § 4.115a (2000).  Likewise, a rating is not 
available under the criteria of 38 C.F.R. § 4.88b or § 4.89 
because the medical evidence does not show a tubercular 
infection.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2000).  In July 1999, a VA examiner opined that it was 
relatively certain that the veteran's specimens did not 
represent the reaction of tuberculosis.  

A rating no higher than 10 percent is warranted for the 
veteran's disability.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the veteran's disability markedly interferes with 
employment or causes frequent hospitalizations.  Although the 
veteran has aching pain in his testicles at work, he 
testified that the acute pain occurs for no more than 10 
minutes every week.  The medical evidence also shows no 
absences from work or hospitalizations since service due to 
the service-connected disability.  


ORDER

Entitlement to an initial 10 percent evaluation is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

